Citation Nr: 1420141	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  09-44 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for bilateral pes planus with hallux valgus and hammertoe deformities, evaluated as 10 percent disabling prior to January 28, 2009, and 30 percent disabling beginning on that date.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Marotta



INTRODUCTION

The Veteran served on active duty from October 1997 to November 2000. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted service connection for the Veteran's bilateral foot condition and assigned a disability rating of 10 percent, effective April 30, 2008. 

In January 2009, the Veteran submitted a claim for an increased rating claim for his bilateral foot condition and submitted additional medical evidence.  Thus, new and material evidence was received prior to the expiration of the appeal and is considered as having been filed in connection with the pending claim.  38 C.F.R. § 3.156(b) (2013). 

In an April 2009 decision, the RO increased the Veteran's disability rating for his bilateral foot condition from 10 percent to 30 percent, effective January 28, 2009.  The Veteran appealed that decision.  The issues have been recharacterized on the first page of this decision to include entitlement to an initial disability rating in excess of 10 percent prior to January 28, 2009 and in excess of 30 percent thereafter. 


FINDINGS OF FACT

1. For the period prior to January 28, 2009, the Veteran's bilateral pes planus was not manifested by a severe disability with objective evidence of marked deformity, pain on manipulation and use accentuated, indications of swelling on use, and characteristic callosities.

2. For the period since January 28, 2009, the Veteran's bilateral pes planus was not manifested by a pronounced disability with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the Achilles tendon on manipulation, not improved by orthopedic shoes or appliances.


CONCLUSIONS OF LAW

1.  For the period prior to January 28, 2009, the criteria for the assignment of a disability rating in excess of 10 percent for bilateral pes planus have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5282-5276 (2013).

2.  For the period since January 28, 2009, the criteria for the assignment of a disability rating in excess of 30 percent for bilateral pes planus have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5282-5276 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for a cervical spine injury and a low back disability.  Once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required. 

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  VA has obtained the Veteran's service treatment records and medical records identified by the Veteran as relevant to the appeal.  The Veteran was also afforded VA examinations in August 2008 and March, and September 2009.  The VA examinations are sufficient, as the examiners considered the Veteran's prior medical history and described his disability in sufficient detail to enable the Board to make a fully informed evaluation of this disability.  

The Veteran has not identified any other relevant evidence that has not been requested or obtained.  The Board finds that VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claims at this time. 

II.  Increased Rating

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55   (1994). Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

In the August 2008 rating action on appeal, the RO granted service connection and assigned an initial 10 percent rating for bilateral pes planus with hallux valgus and hammertoe deformities, effective from April 30, 2008.  In an April 2009 rating decision, the RO increased the rating to 30 percent, effective from January 28, 2009.  The RO has evaluated the Veteran's foot disability under 

38 C.F.R. § 4.71a, Diagnostic Codes "5282-5276."  See 38 C.F.R. § 4.27.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  This hyphenated diagnostic code may be read to indicate that hammertoe is the service-connected disorder, and it is rated as if the residual condition is flatfoot under Diagnostic Code 5276. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5276, a 10 percent disability rating is assigned for pes planus (acquired flat foot), regardless of whether the condition is unilateral or bilateral, where there is evidence of moderate symptoms with the weight-bearing line over or medial to the great toe, inward bowing of the tendon Achilles, pain on manipulation and use of the feet.  A 20 percent disability rating for unilateral pes planus or a 30 percent disability rating for bilateral pes planus is assigned where there is a severe condition with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indications of swelling on use, characteristic callosities.  A 30 percent disability rating for unilateral pes planus or a 50 percent disability rating for bilateral pes planus requires a pronounced condition manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement, severe spasm of the tendon Achilles on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

III.  Prior to January 28, 2009

Prior to January 28, 2009, the Veteran's service-connected foot disability is rated as 10 percent disabling.  

A review of the evidence of record shows no evidence of severe bilateral pes planus with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indications of swelling on use, or characteristic callosities.  During an August 2008 VA examination, corns were noted bilaterally on the dorsum of the second through fifth toes, but there were no calluses and no edema.  Both feet were noted as flat to a moderate to severe degree.  The Achilles tendons were tender bilaterally, but in normal alignment. The Veteran walked with pronation, but with no external rotation.  The right foot was tender over the Achilles tendon.  The left foot was tender over the first metatarsophalangeal joint over the anterior aspect of the heel and the Achilles tendon.  There was no pain or restriction on motion.  X-rays showed no bony abnormalities and note indicates that joint spaces are maintained.  The Veteran reported that he was currently employed as a driver and his foot disability did not limit him in that activity.  VA treatment records dated December 2008 note that the Veteran had moderate left foot pain that is fairly constant, but worse with weight-bearing.  The Veteran reported that he has developed a very tender swelling on his left foot.  The Veteran also reported that he was issued inserts while in service.  A December 2008 x-ray of both feet showed no evidence of pes planus with weight-bearing.  

Based on the evidence of record, the Board finds that the Veteran's symptoms during this timeframe are most analogous to those contemplated by a 10 percent evaluation and do not more nearly approximate the criteria required for a 30 percent rating.  While the Veteran walked with pronation during this timeframe, the Veteran does not meet the next higher rating criteria of 30 percent, as the Veteran's pes planus was not shown to be manifested by marked deformity, pain on manipulation, indications of swelling on use, or characteristic callosities for the period prior to January 28, 2009. 

IV.  Since January 28, 2009

Beginning on January 28, 2009, the Veteran's bilateral pes planus is rated as 30 percent disabling.  The Veteran contends that his bilateral pes planus is worse than the severity contemplated by a 30 percent rating.  

A review of the evidence of record shows no evidence of pronounced bilateral pes planus manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement, severe spasm of the tendon Achilles on manipulation, not improved by orthopedic shoes or appliances.  In January 2009, the Veteran was diagnosed with accessary navicular bone and posterior tibial tendonitis.  In a March 2009 statement, the Veteran reported that he had bilateral foot pain and swelling that prevented him from walking without the use of crutches.  The Veteran also reported that he received arch supports, but that the supports made his pain worse.  

During a March 2009 VA examination, the Veteran had loss of his foot arch, bilaterally.  The Veteran had slight ankle pronation and malalignment of the Achilles.  The Veteran's Achilles tendons were not tender and he did not have edema, calluses or corns on his feet.  The Veteran had no restricted motion, weakness or instability.  The examiner noted that the Veteran had abnormal weight-bearing during the examination because the Veteran would not bear weight significantly on the left foot.  X-rays were normal.  The Veteran reported that he was currently employed as a truck drive and his said he can do his job because he is sitting.  He denied his activities of daily living were being affected and denied flare-ups.  He said he occasionally uses crutches for daily ambulation because his ability to stand and walk is affected.  The examiner diagnosed the Veteran with bilateral pes planus and a left first great toe bunion.  A May 2009 VA treatment note indicates that the Veteran's foot disability did not improve with orthotic inserts.  The doctor referred the Veteran for custom orthopedic shoes or extra depth shoes with custom orthotic and discussed the possibility of surgery.  The Veteran was also issued a crutch and a cane in May 2009.  In June 2009, the Veteran was issued a walker, wheelchair and custom orthotics. 

During a September 2009 VA examination, the Veteran reported that his symptoms have worsened since the last examination in March 2009 and he reported having 10/10 foot pain essentially at all times, regardless of whether he is sitting or ambulating.  He presented to the examination in a wheelchair and the examiner noted that at the prior examination he used crutches.  The Veteran reported occasional swelling.  The Veteran reported wearing shoe inserts, but indicated that his symptoms had not improved.  On examination, the Veteran had a significant loss of his bilateral foot arch while sitting and standing.  The Veteran had slight ankle pronation bilaterally and malalignment of his Achilles tendons.  The Veteran did not have edema, callus formation or corns on his feet.  Tenderness to palpation was noted in the Veteran's bilateral Achilles tendons and diffusely in the mid-foot region.  The examiner noted no restricted motion, weakness or instability.  The examiner noted that he was unable to appropriately evaluated the Veteran's weightbearing status as he was in a wheelchair and not able to stand.  The examiner noted that the Veteran had significant tenderness to palpation over the posterior tibial tendon bilaterally, which the examiner noted as suggesting tendonitis "as it extends down his calf region into his feet bilaterally."  The Veteran reported that he was working as a truck driver and was having difficulty doing his job because of foot pain, which prevents him from being as productive as he would be otherwise because he has difficulty walking and driving long distances.  He reported that his activities of daily living are not currently affected and he denied flare-ups (because his pain is 10/10 at all times).  The examiner diagnosed the Veteran with bilateral pes planus, a left great toe bunion, bilateral posterior tibialis tendinitis and right second and third hammertoes.  

The examiner noted that the Veteran is being treated for an accessory navicular bone, and indicated that it is a congenital abnormality.  The examiner noted that the Veteran's symptoms described a very severe condition, however, his objective findings on examination showed the Veteran's pes planus as mild to moderate.  The examiner explained that the Veteran's "severe pes planus is resulting from him having a congenital abnormality of an accessory navicular bone.  The accessory navicular bone is the reason that Podiatry has offered to operate on [the Veteran]."  The examiner also noted that another complicating factor was that the Veteran was in a wheelchair during his evaluation, but the examiner saw the Veteran the walking in the VA halls the next day without difficulty or antalgic gait.  

Based on the evidence of record, the Board finds that the criteria for assignment of an increased rating are not met; the Veteran's symptoms are analogous to those contemplated by a 30 percent evaluation.  While the Veteran reported that his pes planus has not improved with orthopedic inserts, the Veteran does not meet the next higher rating criteria of 50 percent, as his foot disability was not shown to be manifested by pronounced bilateral pes planus manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement, or severe Achilles tendon spasm.  

In his October 2009 Substantive Appeal, the Veteran reported that he is entitled to 50 percent disability rating because his foot pain is severe, that his Achilles tendon spasms after walking, and that his feet are tender.  The Veteran is competent to report his pes planus symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  He is not, however, competent to identify a specific level of disability of his pes planus according to the appropriate diagnostic codes.  That involves specialized knowledge or training that the Veteran has not been shown to possess.  

Such competent evidence concerning the nature and extent of the Veteran's foot disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.  As the September 2009 examiner explained, the Veteran's reported symptoms indicate a very severe foot condition, however, on objective examination, the Veteran's pes planus was noted as mild to moderate.  The examiner also reported that the Veteran presented to the examination in a wheelchair but was observed the next day to be walking without difficulty or antalgic gait.  The examiner explained that the Veteran has a congenital abnormality that intertwined with his pes planus.  In his October 2009 Substantive Appeal, the Veteran indicated that the extra bone in his foot is preventing him from putting weight on his left foot.  The Board notes that the Veteran is not service-connected for an accessory navicular bone.  

V.  Other Considerations 

Finally, the Board has considered whether extraschedular consideration is warranted.  The discussion above reflects that the symptoms of the Veteran's bilateral pes planus (mainly deformity and pain) are contemplated by the applicable rating criteria.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Board notes that the Veteran is currently employed and the evidence of record does not suggest that the Veteran's bilateral pes planus prevent him from working.  Further consideration of TDIU is not warranted. 

In reaching its conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an increased rating for bilateral pes planus with hallux valgus and hammertoe deformities, evaluated as 10 percent disabling prior to January 28, 2009 is denied. 

Entitlement to an increased rating for bilateral pes planus with hallux valgus and hammertoe deformities, evaluated as 30 percent disabling after January 28, 2009 is denied. 



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


